DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species A (embodied in Figures 1-4 and 9) directed to claims 1-20 in the reply filed on 11/02/2020 is acknowledged.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the frame must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed 

Claim Objections
4.	Claims 1-20 are objected to because of the following informalities:  
In claim 1, line 1, “pump body, comprising” should be changed to --a pump body comprising--.
In claim 1, lines 9-10, “said face” should be changed to  --the connection face--. 
In claim 1, lines 10-11, “against said face” should be changed to --against the connection face--. 
In claim 2, line 1, “pump body” should there be --The pump body--.
In claim 2, lines 2-3, “the interface” should be changed to – the fluid interface --.
In claim 3, line 1, “pump body” should there be --The pump body--.
In claim 4, line 1, “pump body” should there be --The pump body--.
In claim 5, line 1, “pump body” should there be --The pump body--.   
In claim 7, lines 1-4: “Pumping assembly, comprising  a pump body (10) according to claim 1 and a fluid interface (12) fixed to the connection face (15) of said body” should be changed to –A pumping assembly comprising: the pump body according to claim 1, and the fluid interface fixed to the connection face of said body--.
In claim 8, lines 1-5: “Pumping assembly, comprising a pump body according to claim 1, a solenoid valve (11) fluidically connected to the connection face (15) of said body by said interface” should be changed to –A pumping assembly comprising: the pump body according to claim 1, a solenoid valve fluidically connected to the connection face of said body by said interface--.
In claim 9, lines 1-3: “Pumping assembly according to claim 8, wherein the fluid interface forms an integral part of the solenoid valve” should there be –The pumping assembly according to claim 8, wherein the fluid interface forms an integral part of the solenoid valve--.  
In claim 11, lines 1-2: “Method for manufacturing a pump body among a family according to claim 6, wherein:” should be changed to –A method for manufacturing the pump body among the family according to claim 6, wherein:--.
Appropriate correction is required.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for fixing a fluid interface against said face in claims 1, 4-9, 11-12; means for fixing said base to a frame in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 2, 6-11, 14, 16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is vague and indefinite because it is unclear what is meant by the limitation “the means for fixing the interface are devoid of thread and are preferably smooth bores”.  As presently worded, it is unclear whether the claim is attempting to require a smooth bore or not as “preferably” is not a definite term.
Claim 6 is vague and indefinite because it is unclear what is meant by the limitation “Family of pump bodies according to claim 1, further comprising a plurality of pump bodies having identical outside dimensions, each pump body having a specific chamber diameter”. As presently worded, this limitation is ambiguous, as it is unclear what structure the applicant is trying to claim or imply by this recitation. Claim 6 recites the family of pump bodies, however, claim 1 (from which claim 6 depends) clearly recites the pump body. It is unclear as how the pump body can be the family pump body and the pump body together. 
Applicant is required to clarify or to revise the claimed limitation. 
Claim 10 is vague and indefinite because it is unclear what is meant by the limitation “Pump (100) a pumping assembly according to claim 7”.  
Claim 11 is vague and indefinite because it is directed to a method but depends upon claim 6 which is directed to a family of pump. Accordingly, the applicants are suggested to correct claim 11 as: claim 11 would be rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 19 and 20 are vague and indefinite because they set forth that “Family of pump bodies according to claim 2 further comprising a plurality of pump bodies having identical outside dimensions, each pump body having a specific chamber diameter (D26)”. As presently worded, this limitation is ambiguous, as it is unclear what structure the applicant is trying to claim or imply by this recitation. Claim 19 recites the family of pump bodies, however, claim 2 (from which claim 19 depends) clearly recites only the pump body. It is unclear as how the pump body can be the family pump body and pump body together.

9.	The claims depend from a rejected base claim and are therefore rejected
by the same criteria applied to the respective base claim above. 

10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 does not add any features/elements to the scope of the claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Applicant is hereby placed on notice that due to the extent of the indefiniteness of the claims as described in this Office Action, any misunderstanding that is clarified in a responsive amendment shall not be grounds to obviate the finality of the next Office Action on the merits.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claim(s) 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Abousaleh (Patent No.: US 8,366,416 B2 ) in view of Raymond (Patent No.: US 3,589,387). 

Regarding claim 1, Abousaleh discloses a pump body (pump body PB that is defined by block 3 and connection piece 14, as illustrated in annotated Figure 2), comprising: 
a pumping chamber (work chamber 17, as discussed in column 4 lines 15-20) substantially cylindrical (the working chamber 17 is undoubtedly having a cylindrical shape, as best seen in annotated Figure 2) around a pumping axis (around a pumping axis AA), comprising an opening (opening O16, as depicted in annotated Figure 2) for a piston (plunger 15 sliding leaktightly in a bearing 16 fitted to the orifice of the blind hole 4, as stated in column 4 lines 15-20) to be introduced axially therein and a bottom (bottom B4 of the blind hole 4 that is being axially opposite the opening O16, as shown in annotated Figure 3) axially opposite said opening (opening O16, as depicted in annotated Figure 2); 
a connection face (rear face 9 of the block 3, as discussed in column 4 lines 4-8, and/or rear face of the connecting piece 14, as discussed in column 4 lines 10-14); 
(angled pipe or exhaust channel 5, as best seen immediately below) connecting said bottom (bottom B4) to said face (rear face 9 and/or rear surface of the connecting piece 14); and
a fluid interface (connecting piece 14, as shown in annotated Figure 2) against said face (rear face 9 and/or rear surface of the connecting piece 14).  
 Particularly, as best seen immediately below, Abousaleh evidently demonstrates as how the pumping device comprising plurality of pipes or channels or bores that are directly or indirectly being used for connections. 


    PNG
    media_image2.png
    705
    709
    media_image2.png
    Greyscale

Especially, in column 4 lines 9-20, Abousaleh notes: two two-way solenoid valves 12, 13 fixed on the rear face 9 of the block 3 via a connection piece 14 extending against the rear face 9 of the block 3, each of these solenoid valves being connected on one hand to the admission and/or exhaust channel 5, and on the other hand to one of said through channels 6, 7, respectively, a plunger 15 sliding leaktightly in a bearing 16, fitted to the orifice of the blind hole 4, this plunger 15 defining, with said blind hole 4, a work chamber 17 whereof the volume varies according to the axial position of the plunger 15, a module for driving the plunger in translation, this module comprising a drive carriage 18 connected to the base of the plunger 15 and driven in translation by a control rod 19 meshing with a pinion 20 moved by a stepping motor 21.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
Essentially, Abousaleh's pumping device is designed such that the fluid interface, which is defined by the connection piece 14, and rear face 9 of the block 3 are undoubtedly being fixed by fasteners/means for fixing that are passing from the rear surface side of the pumping device, as best seen in annotated Figure 3, otherwise, the system cannot normally operate.

Although Abousaleh discloses the vast majority of Applicant’s claimed invention, he is silent as to the specifics of the fixing means.
Nonetheless, it is notoriously well-known fact that different blocks of the pumping device being assembled with means for fixing having the claimed structure, as taught by Raymond. 

    PNG
    media_image4.png
    730
    509
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    4
    4
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    4
    4
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    4
    4
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    607
    664
    media_image8.png
    Greyscale

In particular, Raymond, in column 5 lines 28-35, details that “manifold rods are used for securing together the modules of the branches as seen at 114. The bus rods 122 extend through all of the bus modules and are secured at each end by rod nuts 118. Hence it will be seen that the standard rods provide means for connecting together any selected branch or bus assembly of conduit modules and performs the compression on the interface between the conduit modules and seals 120 for the standard dual duct system”. Moreover, in column 9 lines 5-12, Raymond expressly states that bus adapter block 34-78 includes base flanges 151 provided with unthreaded holes 151 adapted to receive the shanks of bolts 146. 
Raymond, disclosing these different arrangements with threaded and unthreaded holes and connecting rods that mount the bus modules together and extend through the entire bus assembly, specifically teaches the means for fixing the interface that may be devoid of thread. Clearly, such means for fixing having the similar structure as described in the instant specification.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using means for fixing, as taught by Raymond, in the pump of Abousaleh, in order to provide multiple-purpose flexibility in assembling, as motivated by Raymond in column 1 lines 73-75.
Thus modified, one skilled in the art would surely recognize that Abousaleh’s fluid interface will be fixed by means for fixing, as taught by Raymond, against said face or rear face 9, as instantly claimed. 
Furthermore, with specific regard to functional limitation directed towards the intended use of the apparatus, namely "…for fixing a fluid interface", the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Regarding claims 8 and 9, Abousaleh and Raymond substantially disclose the  pumping assembly comprising a pump body PB, as claimed and detailed above. Additionally, in column 1 lines 60-67, Abousaleh specifically teaches: two solenoid valves fixed on the rear face of the block, each of these solenoid valves being connected on one hand to the admission and/or exhaust channel, and on the other hand to a corresponding one of said through channels. More specifically, Abousaleh states that two two-way solenoid valves 12, 13 fixed on the rear face 9 of the block 3 via a connection piece 14 extending against the rear face 9 of the block 3. Essentially, Abousaleh’s pump assembly is certainly designed such that a solenoid valve (12 and/or 13) fluidically connected to the connection face CF11 of said body 11 by said interface (14). Likewise, with reference to annotated figure 1, Abousaleh evidently demonstrates as how the fluid interface 14 being connected of the solenoid valve. As such, it may be considered integral to the solenoid valve. Consequently, the Examiner must assert that the fluid interface forms an integral part of the solenoid valve, as instantly claimed.

15.	Claim(s) 1-7, 10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (hereinafter “Gonzalez”) (Patent No.: EP2873861 A1 cited in IDS filed 09/28/2018) in view of Nguyen (Patent No.: US 6,729,353 B2).
Regarding claims 1 and 2, Gonzalez discloses a pump body (integral pump body 11, see Paragraph [0024] and annotated Figure 1), comprising: 
a pumping chamber (compression chamber 16, as discussed in Paragraphs [0024]-[0026]) substantially cylindrical (as stated in Paragraph [0024], the compression chamber 16 has a cylindrical shape) around a pumping axis (around a pumping axis AA, as depicted in annotated Figure 2) comprising an opening (opening O11, as shown in annotated Figure 2) for a piston (piston 14 and piston shaft 12, as presented in Paragraph [0024] and annotated Figure 2) to be introduced axially therein and a bottom (bottom B16) axially opposite said opening (opening O11, as best seen immediately below); 
a connection face (connection face CF11 of the integral pump body 11, see annotated Figure 2 ); an angled pipe (angled pipe AP11 is undoubtedly connecting the bottom B16 to the connection face CF11) connecting said bottom (B16, as depicted in annotated Figure 2) to said face (CF11);
a fluid interface (which is defined by valve 17, as seen in annotated Figure 2) against said face (connection face CF11).  
Particularly, as stated in Abstract, Gonzalez demonstrates the piston pump, which is connected to the flange of the pump, enabling identical coupling thereof to the devices with which the pump is normally used, and maintaining the axis of the piston completely aligned with the gasket of the pump flange, creating an anti-leak system for piston pumps.

    PNG
    media_image9.png
    476
    928
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    434
    756
    media_image10.png
    Greyscale

Further, as best seen immediately above, Gonzalez evidently illustrates as how the integral body 11 being fitted with the flange 13 of the pump 10, which incorporates the corresponding guide bush 13 of the shaft 12 as well as the gasket 15 that ensures sealing between the compression chamber 16, the shaft 12 and the outside of the pump 10 (see Paragraph [0025]). 
However, although Gonzalez discloses the vast majority of Applicant’s claimed elements, he is silent as to the specifics of the fixing means.
Nonetheless, it is notoriously well-known fact that different blocks of the pumping device being assembled with means for fixing having the claimed structure, as taught by Nguyen. 
Nguyen successfully exhibits another fluid delivery apparatus (see Abstract and column 2 lines 20-25), wherein, as noted in column 7 lines 39-46, unthreaded apertures 64 are countersunk so the top of fastener 65 is positioned even with or below a bottom surface 108 of channel 68 of base block 60 when base block 60 is tightened onto flat surface 61. 


    PNG
    media_image11.png
    786
    527
    media_image11.png
    Greyscale

In this disclosure, Nguyen explicitly teaches that “each subassembly fastener 98 is passed through an unthreaded aperture 96 in upper module 56c, through an unthreaded aperture 97 in spacer 79, and is received in a threaded aperture 101 in base block 60, as shown in Figure 7”(see column 7 lines 55-65). 
[AltContent: textbox (Each fastener 65 is passed through an unthreaded aperture 64 in base block 60)][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


Likewise, in column 8 lines 1-7, Nguyen also details: Assembly fasteners 104 are passed through an unthreaded aperture 105 in fluid handling component 51 and are then received in a threaded aperture 106 in base block 60 as shown in FIG. 7. Fastener 104 can then be turned to tighten or loosen fluid handling component 51 with respect to modular subassembly 55. 
Most importantly, however, is the structure of Nguyen’s fluid delivery apparatus that can be quickly repaired or modified (see column 4 lines 21-25).
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using means for fixing, as taught by Nguyen, in the pump of Gonzalez, in order to  
Thus modified, one skilled in the art would have been reasonably appraised that the fluid interface would be further fixed against said face by means for fixing that are surely devoid of thread and being preferably smooth bores, as instantly claimed. 
Furthermore, with specific regard to functional limitation directed towards the intended use of the apparatus, namely "…for fixing a fluid interface", the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Regarding claims 3-4 and 14-15, Gonzalez and Nguyen substantially disclose the pump body, as claimed and as detailed above. Additionally, Nguyen performs base blocks 60 that are generally configured to be positioned adjacent to a flat surface 61 and can optionally be affirmatively coupled with flat surface 61 to stabilize each base block 60 and corresponding modular subassembly 55 relative to the flat surface 61 (see column 4 lines 52-67). Especially, Nguyen further notes that the flat surface need not be horizontal and can extend at an angle to the horizontal or, alternatively, can extend substantially vertical. Likewise, as best seen in annotated Figures 2 below, Nguyen evidently illustrates as how each fastener 65 is passed through an unthreaded aperture 64 in base block 60. 
Such positioning of fastener 65 relative to base block 60 allows flow channel 70 of the lower module to be positioned immediately adjacent bottom channel surface 108 of base block 60 (see column 7 lines 35-45). 

    PNG
    media_image13.png
    506
    751
    media_image13.png
    Greyscale

Consequently, in light of these advantages, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to combine the teaching of using a base portion with an unthreaded aperture, as taught by Nguyen, to the pumping body of Gonzalez/ Nguyen, in order to provide modules that can be easily accessed, removed and/or changed, as motivated by Nguyen in column 2 lines 9-11.
Thus modified, one skilled in the art would have been reasonably appraised that the pump body would be further comprising a base and means for fixing said base to a frame, wherein the means for fixing the base would be further devoid of thread and/or would be smooth bores, as instantly claimed.
With specific regard to functional limitation directed towards the intended use of the apparatus, namely "…for fixing said base to a frame ", the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses 
Regarding claims 5 and 16-18, Gonzalez and Nguyen substantially disclose the pump body, as claimed and as detailed above. 
Additionally, in Paragraph [0024], Gonzalez explicitly teaches: There is also an interior space in the form of a connection tube (20) that connects the different openings that link the compression chamber (16) with the outside.

    PNG
    media_image14.png
    500
    788
    media_image14.png
    Greyscale

As best seen in annotated Figures 2 above, Gonzalez exhibits as how the pump body 11 comprising a lateral pipe or connecting tube 20 that is clearly connecting a lateral wall of the chamber 16 to the connection face CF11, as instantly claimed. However, most importantly in Gonzalez is his specific arrangement of the connection tube 20 that is undoubtedly arranged perpendicular to the piston reciprocating axis AA.
Regarding claims 7 and 10, Gonzalez and Nguyen substantially disclose the pump body, as claimed and as detailed above. Additionally, in claim 1, Gonzalez states: INTEGRAL PISTON PUMP HAVING AN ANTI-LEAK SYSTEM" as used for the pumping of fluids, by the action of compression carried out by a piston that travels up and down a compression chamber characterised in that the pump is formed by an integral body, which where the integral body is attached by means fasteners to the pump flange, the piston being aligned by means of two elements; integral body and the flange, has an compression chamber inside open to the outside of the body by means of the openings of the stroke of the piston shaft, on which there are valves and caps necessary to attach the pump to the equipment that needs it. In fact, one of ordinary skill in the art would surely recognize that a pump body 11 comprising a fluid interface 17 fixed to the connection face CF11 of said body 11 and /or pumping device 1 is being a pumping assembly, as instantly claimed.  

Regarding claims 12-13, Gonzalez and Nguyen substantially disclose the pump body, as claimed and as detailed above. Additionally, as best seen in annotated Figure 2 above, Gonzalez evidently demonstrates that the connection face CF11 is being substantially planar and/or parallel to said axis AA, as instantly claimed.  

Regarding claims 6 and 19-20 (as best understood), Gonzalez and Nguyen substantially disclose the pump body, as claimed and as detailed above. The combination of Gonzalez and Nguyen does not explicitly disclose a plurality of pump bodies having identical outside dimensions. Nevertheless, in column 3 lines 37-46, Nguyen explicitly teaches: the fluid delivery apparatus also includes a plurality of upper modules, a plurality of spacers, and a plurality of lower modules, all of which are received within the respective base blocks to form a fluid delivery apparatus which maximizes adaptability for connection to a variety of fluid handling components while minimizing the number and variety of apparatus components required for connection to the variety of fluid handling components. The upper modules, the spacers, the lower modules, to the base blocks, and the fluid handling components are coupled together to form a fluid delivery system.

    PNG
    media_image15.png
    547
    641
    media_image15.png
    Greyscale

Likewise, as depicted in annotated Figure 1, Nguyen evidently illustrates as how fluid delivery apparatus 50 for fluidly coupling a variety of fluid handling components 51 together to form a fluid delivery system 52. The fluid delivery apparatus 50 includes a plurality of modular subassemblies 55. Each modular subassembly 55 generally includes an upper module 56, a lower module 59, and a base block 60 (see column 4 lines 34-41).

Thus modified, one skilled in the art would have been reasonably appraised that the family of pump bodies would be further comprising a plurality of pump bodies having identical outside dimensions, as instantly claimed.
 With respect to the particular dimension, i.e., specific chamber diameter, absent any criticality, is only considered to be the “preferred” or “optimum” dimension that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the intended use and the dimensions of the device, etc. See in re Boesch, 205 USPQ 215 (CCPA 1980). 

16.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Nguyen, and further in view of Frederickson (Patent No.: US 3,847,204).
 Regarding claim 11, Gonzalez and Nguyen substantially disclose the pump body, as claimed and as detailed above. Additionally, in Paragraph [0009], Gonzalez specifically teaches: there is a single component manufactured in a material of the necessary structural characteristics and properties so it can be manufactured and used as a unit body, and which is preferably aluminum with a METCER system hard anodising treatment or made of steel with a hard chrome treatment. Furthermore, in Paragraph [0010],Gonzalez details: There may be different designs of the unit body, giving priority to the structural strength of the design and minimizing the amount of material used. In the standard design, it has the characteristic of corresponding with the regular connections of piston pumps commonly used in foaming equipment. This make it possible to replace already installed old equipment without having to carry out any modifications or to adapt the equipment with the original piston pump made of several components, by matching the connection means with the equipment. 
However, although the combination of Gonzalez and Nguyen discloses all structural limitations of the claimed apparatus, it is still silent as to the fact that a single external mould being used for manufacturing a pump body. 
Nonetheless, the use of an external mould in a manufacturing process of a pump body is well-known in the art, as taught by Frederickson. Frederickson successfully exhibits as how pump bodies and internal combustion engine blocks can be manufactured by various die casting processes. 
Specifically, as seen immediately below, Frederickson demonstrates a core member 30 which being used to form the bore 12, the blisters 18, and the ports 14 and 16 of the internal combustion engine cylinder 10 shown in Figure 1. The core member 30 may consist of the same material as the engine cylinder 10 and may be formed with an inner cylindrical surface 32 which defines a recess for receiving a core arbor or positioner 50 which projects upward from the bottom of the mold cavity 52 (see column 4 lines 15-25).


    PNG
    media_image16.png
    775
    636
    media_image16.png
    Greyscale

More specifically, in column 5 lines 17-32, Frederickson further discloses: The core member 30 is then positioned within a mold as shown in FIG. 4 and properly held in place by means of the cylindrical locator portion 50 which projects upward from the bottom of the mold cavity 52 and, itself, provides the spherical surface 53 for forming the combustion chamber 22. Of course, the combustion chamber could alternatively be formed by a surface portion of the core member 30. The surrounding mold 54 may comprise any conventional mold member because the tolerances on the outside surfaces of a hollow article such as an engine cylinder are not generally critical. Therefore, if the material comprising the mold member 54 should expand at a different rate than the cast material, any resulting minor distortion would be acceptable. In fact, Frederickson undoubtedly illustrates as how to manufacture a cylinder of unitary construction by using a core member.

    PNG
    media_image17.png
    400
    431
    media_image17.png
    Greyscale

Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the method of manufacturing, as taught by Frederickson, in the method of Gonzalez/ Nguyen since the use thereof would have applied a known technique to a known method ready for improvement to yield predictable results. KSR, 550 U.S. (2007).
Thus modified, one skilled in the art would have been reasonably appraised to further have a single external mould and/or a chamber core corresponding to a required 
Prior Art
17. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure and consists of three patens.
US 3,863,666, US 3,915,194 and US 7909064 B2 are cited to show different block assemblies, wherein each of the blocks is provided with fastening bores that are being unthreaded and extending through the blocks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

	
/L.P. /
Examiner, Art Unit 3746

/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746